DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1-9, 11-19 is/are rejected under 35 U.S.C. 102(a0(1) as being anticipated by Mamkina et al (US 10032451).

See the citaitons to Mamkina:

1. A method of a server modifying a speech recognition result provided from a device (server 120 as in col. 9, ll. 4-34), the method comprising:
receiving, from the device, output text from an automatic speech recognition (ASR) model of the device (text data 300 as in col. 9, ll. 4-34);
identifying at least one domain related to subject matter of the output text (text processed by 260 col. 10, ll. 3-7, domain identified col. 10, ll. 16-28);
selecting, from among a plurality of text modification models included in the server, at least one text modification model of the at least one domain, wherein the at least one text modification model is 
modifying the output text to generate modified text using the at least one text modification model (see the word replacement as in col. 15, l. 60 - col. 16, l. 7); and
providing the modified text to the device (modified list provided col. 16, ll. 8-39).

2. The method of claim 1, wherein the at least one text modification model is an Al model trained by using the output text from the ASR model and ground truth text of a preset domain (see the AI models in col. 14, ll. 3-30, note that each recognizer has operates in parallel using its own interpretation which is interpreted as the ground truth).

3. The method of claim 2, wherein the at least one text modification model is an Al model trained to analyze the text related to the subject matter by using pieces of text output from different ASR models (word/phrase scores are created and compared to col. 12, ll. 19 – 33).

4. The method of claim 1, wherein the plurality of text modification models respectively correspond to a plurality of domains (see Fig. 3 and col. 14, l. 65 – col. 15, l. 19), and
wherein the selecting of the at least one text modification model comprises selecting the at least one text modification model corresponding to the at least one domain from among the plurality of text modification models corresponding to the plurality of domains (col. 16, ll. 6-7).

5. The method of claim 1, wherein the receiving of the text comprises receiving a text stream output from the ASR model (col. 15, ll. 30-39), and


6. The method of claim 5, wherein the identifying of the at least one domain comprises identifying the at least one domain by calculating domain reliabilities of the text stream accumulated in units of sections (see the words output into slots by 335, col. 14, ll. 31-34).

7. The method of claim 1, wherein the identifying of the at least one domain comprises classifying the output text into a plurality of sections and identifying a plurality of domains respectively related to the plurality of sections (see the cross domain ranker 350, col. 15, ll. 20-29 and 57-59), wherein the selecting of the at least one text modification model comprises selecting the plurality of text modification models corresponding to the plurality of domains (see the cross domain ranker 350, col. 15, ll. 20-29 and 57-59), and
wherein the modifying of the output text comprises respectively modifying pieces of text of the plurality of sections, by using the plurality of text modification models (see the modification as in col. 15, l. 60 – col. 16, l. 7).

8. The method of claim 1, further comprising:
receiving, from the device, a first domain reliability of the output text calculated by the device (ranker 350, col. 15, ll. 20 – 29); and
calculating a second domain reliability of the output text, wherein the identifying of the at least one domain comprises identifying the at least one domain related to the output text, based on the first domain reliability and the second domain reliability (ranker 350, col. 15, ll. 20 – 29).

9. The method of claim 8, further comprising selecting a domain identification module from among a plurality of domain identification modules in the server, based on the first domain reliability, wherein the calculating of the second domain reliability comprises calculating the second domain reliability of the output text by using the domain identification module (The cross domain processing component 355 may include a cross-domain ranker 350. The cross-domain ranker 350 takes the group of N-best lists 340 and selects from among the lists 340 the top choices to create a new N-best list 360 that may include items from different domains, but only includes the highest scoring ones of those domains. The purpose of the cross-domain ranker 350 is to create a new list of top scoring potential results, so that downstream (more resource intensive) processes may only operate on the top choices., col. 15, ll. 20-29).


11. A server for modifying a speech recognition result provided from a device (server 120 as in col. 9, ll. 4-34), the server comprising:
a communication interface (server 120 as in col. 9, ll. 4-7);
a memory storing one or more instructions (col. 9, ll. 35-37); and
a processor configured to execute the one or more instructions to control the server (col. 9, ll. 35-37) to:
receive, from the device, output text from an automatic speech recognition (ASR) model of the device (text data 300 as in col. 9, ll. 4-34), identify at least one domain related to subject matter of the output text (text processed by 260 col. 10, ll. 3-7, domain identified col. 10, ll. 16-28), select at least one text modification model of the at least one domain, wherein the at least one text modification model is an artificial intelligence (Al) model trained to analyze text related to the subject matter, from among a 
provide the modified text to the device (modified list provided col. 16, ll. 8-39).

12. The server of claim 11, wherein the at least one text modification model is an Al model trained by using the output text from the ASR model and ground truth text of a preset domain (see the AI models in col. 14, ll. 3-30, note that each recognizer has operates in parallel using its own interpretation which is interpreted as the ground truth).

13. The server of claim 12, wherein the at least one text modification model is an Al model trained to analyze the text related to the subject matter by using pieces of text output from different ASR models (word/phrase scores are created and compared to col. 12, ll. 19 – 33).

14. The server of claim 11, wherein the plurality of text modification models respectively correspond to a plurality of domains (see Fig. 3 and col. 14, l. 65 – col. 15, l. 19),  and
wherein the processor is further configured to execute the one or more instructions to select the at least one text modification model corresponding to the at
least one domain from among the plurality of text modification models corresponding to the plurality of domains (col. 16, ll. 6-7).

15. The server of claim 11, wherein the processor is further configured to execute the one or more instructions to receive a text stream output from the ASR model (col. 15, ll. 30-39) and identify the 

16. The server of claim 15, wherein the processor is further configured to execute the one or more instructions to calculate domain reliabilities of the text stream accumulated in units of certain sections and identify the domain related to the text stream (see the words output into slots by 335, col. 14, ll. 31-34).

17. The server of claim 11, wherein the processor is further configured to execute the one or more instructions to classify the output text into a plurality of sections, identify a plurality of domains respectively related to the plurality of sections (see the cross domain ranker 350, col. 15, ll. 20-29 and 57-59), select the plurality of text modification models corresponding to the plurality of domains (see the cross domain ranker 350, col. 15, ll. 20-29 and 57-59), and respectively modify pieces of output text of the plurality of sections by using the plurality of text modification models (see the modification as in col. 15, l. 60 – col. 16, l. 7).

18. The server of claim 11, wherein the processor is further configured to execute the one or more instructions to receive, from the device, a first domain reliability of the output text calculated by the device (ranker 350, col. 15, ll. 20 – 29), calculate a second domain reliability of the output text, and identify the at least one domain related to the output text based on the first domain reliability and the second domain reliability (ranker 350, col. 15, ll. 20 – 29).

19. The server of claim 18, wherein the processor is further configured to execute the one or more instructions to select a domain identification module of a plurality of domain identification .




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamkina et al (US 10032451) in view of Chiu (State-Of-The-Art Speech Recognition With Sequence-To-Sequence Models, 2018).
Regarding claim 10, Mamkina does not teach but Chiu teaches wherein the ASR model of the device is an end- to-end ASR model (Section 2.1 and Fig. 1), and
wherein each text modification model among the plurality of text modification models included in the server is a sequence-to-sequence model for speech recognition (section 2.4).
It would have been obvious to one of ordinary skill in the art at the time of the filing/effective filing date to combine Mamkina’s speech recognition system with Chiu’s sequence-to-sequence recognition technique to provide improvement to recognition accuracy results (see Chiu Abstract).

Regarding claim 20, Mamkina does not teach but Chiu teaches wherein the ASR model of the device is an end- to-end ASR model (Section 2.1 and Fig. 1), and
wherein each text modification model among the plurality of text modification models included in the server is a sequence-to-sequence model for speech recognition (section 2.4).
It would have been obvious to one of ordinary skill in the art at the time of the filing/effective filing date to combine Mamkina’s speech recognition system with Chiu’s sequence-to-sequence recognition technique to provide improvement to recognition accuracy results (see Chiu Abstract).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW H BAKER/               Primary Examiner, Art Unit 2655